DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 pending.

Claim Objections
Claim 18 objected to because of the following informalities:  Abbreviation “PWM” is used without relating the abbreviation to a term in the claim or any claim from which it depends. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2014/0227932 Al) and in view of Kagawa (JP2017228917A).

Regarding claim 1,
	Sullivan teaches:
A method of controlling a flying toy based on a distance between the flying toy and a surface, the method comprising the steps of: ([0030] – “To control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object, a flight control system is provided”)
transmitting a signal from a transmitter at the flying toy; (Figs. 2-4; [0030] – “transmitter 90”)
receiving the signal at a receiver (Figs. 2-4; [0030] – “receiver 92”) of the flying toy after the signal has reflected off of the surface; ([0030] – “During flight, the transmitter 90 sends a flight control signal directed vertically downward and the receiver 92 and measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90.”)
comparing the received signal with the transmitted signal; ([0030] – “To control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90... If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object and power to motor 52 is reduced.” Transmitted signal must be used in order to determine a pre-determined strength value that corresponds to a pre-determined distance above the surface. Received signal is then compared to this pre-determined strength value”)
determining a (lined through limitation corresponds to element not taught by reference) signal strength between the transmitted signal and the received signal; ([0030] – “measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90...) and 
sending a control signal to a motor to control flight of the flying toy, wherein the control signal is based at least in part on the  signal strength. ([0030] – “Control circuits on circuit board 80 then adjust the power transmitted to motor 52 to drive the rotor assembly 30 either faster or slower, depending on the strength of the reflected flight control signal, to thereby maintain the predetermined height of the flying toy figurine 1 above the surface or object.”)

Sullivan does not teach:
determining a bit rate error 

	Kagawa teaches:
determining a bit rate error ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 2,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:
The method of claim 1, 
wherein the  signal strength is indicative of the distance between the flying toy and the surface, ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object… If the strength of the reflected flight control signal received by the receiver 92 is greater than a pre-determined value, it means that the flying toy figurine 1 is lower than the pre-determined distance above the surface or object.”) and 
further comprising the steps of: sending a first signal to control the motor at a first speed when the signal strength is above a threshold; ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is greater than a pre-determined value, it means that the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and power to motor 52 is increased.”) and 
sending a second signal to control the motor to a second speed when the signal strength is below the threshold. ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object and power to motor 52 is reduced.)

Kagawa teaches:
a bit rate error ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan further teaches:
The method of claim 1, wherein a frequency of the transmitted signal is infrared ([0030] – “The transmitter may be an infrared transmitter, such as an LED emitter”)

	A modification of the combination of Sullivan in view of Kagawa to use 38 kilohertz or 53 kilohertz as the frequency of the transmitted signal would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to choose an infrared frequency; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, infrared carrier frequency is typically between 33-60 kHz and the NEC IR protocol requires 38 kHz frequency; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).



Regarding claim 4,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:
The method of claim 1, further comprising the step of providing a propulsive force by a propeller ([0019] – “rotor assembly 30, which provides aerodynamic lift to the flying toy figurine 1. Rotor assembly 30 includes two or more main propeller blades 32”) connected to the motor ([0023] – “drive motor 52, for providing motive force to the rotor assembly 30.”) to control the distance between the flying toy and the surface, and wherein the distance is a height of the flying toy. ([0030] – “to control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… [if] flying toy figurine 1 is higher than the pre-determined distance above the surface or object and [then] power to motor 52 is reduced… [if] the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and [then] power to motor 52 is increased”)

Regarding claim 8,
Sullivan teaches:
A flying toy control system for controlling a distance between a flying toy and a surface, comprising: ([0030] – “To control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object, a flight control system is provided”)
a transmitter transmitting a signal from the flying toy; (Figs. 2-4; [0030] – “transmitter 90”)
a receiver receiving the signal at the flying toy (Figs. 2-4; [0030] – “receiver 92”) after the signal has reflected off of the surface; ([0030] – “During flight, the transmitter 90 sends a flight control signal directed vertically downward and the receiver 92 and measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90.”) and
one or more non-transitory computer-readable media storing computer-executable instruction that, when executed by at least one processor, perform a method of controlling the flying toy at a distance from the surface, the method comprising the steps of: ([0030] – “measures the strength of the reflection… control circuits on circuit board 80”)
comparing the received signal with the transmitted signal; ([0030] – “To control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90... If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object and power to motor 52 is reduced.” Transmitted signal must be used in order to determine a pre-determined strength value that corresponds to a pre-determined distance above the surface. Received signal is then compared to this pre-determined strength value”)
determining a (lined through limitation corresponds to element not taught by reference) signal strength between the transmitted signal and the received signal; ([0030] – “measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90...” Strength of received signal is dependent upon strength of transmitted signal) and 
sending a control signal to a motor to control flight of the flying toy, wherein the control signal is based at least in part on the  signal strength. ([0030] – “Control circuits on circuit board 80 then adjust the power transmitted to motor 52 to drive the rotor assembly 30 either faster or slower, depending on the strength of the reflected flight control signal, to thereby maintain the predetermined height of the flying toy figurine 1 above the surface or object.”)

Sullivan does not teach:
determining a bit rate error 

	Kagawa teaches:
determining a bit rate error ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 9,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:

The control system of claim 8, wherein the  signal strength is compared to a threshold and the flight is controlled based on the comparison of the bit error rate to the threshold. ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object and power to motor 52 is reduced. If the strength of the reflected flight control signal received by the receiver 92 is greater than a pre-determined value, it means that the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and power to motor 52 is increased.”)

Kagawa teaches:
a bit rate error ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:
The control system of claim 8, 
wherein the distance is a height above the surface, ([0030] – “to control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… [if] flying toy figurine 1 is higher than the pre-determined distance above the surface or object and [then] power to motor 52 is reduced… [if] the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and [then] power to motor 52 is increased”)

wherein the control signal is based on the signal strength ([0030] – “Control circuits on circuit board 80 then adjust the power transmitted to motor 52 to drive the rotor assembly 30 either faster or slower, depending on the strength of the reflected flight control signal, to thereby maintain the predetermined height of the flying toy figurine 1 above the surface or object.”)

Kagawa teaches:

wherein the control signal is based on the bit error rate ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	A modification of the combination of Sullivan in view of Kagawa to express the bit error rate as a signal accuracy percentage would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to express the quality of the received signal compared to the transmitted signal; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case relevant expressions would be ratios or percentages comparing the received and transmitted signals; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
Sullivan teaches:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of controlling a flying toy based on a distance between the flying toy and a surface, the method comprising the steps of: 
transmitting a signal from a transmitter at the flying toy; (Figs. 2-4; [0030] – “transmitter 90”)
receiving the signal at a receiver of the flying toy (Figs. 2-4; [0030] – “receiver 92”) after the signal has reflected off of the surface; ([0030] – “During flight, the transmitter 90 sends a flight control signal directed vertically downward and the receiver 92 and measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90.”)
determining a (lined through limitation corresponds to element not taught by reference) signal strength between the transmitted signal and the received signal; ([0030] – “measures the strength of the reflection of the flight control signal from the ground or any surface or object that may be inserted between the ground and the transmitter 90...” Strength of received signal is dependent upon strength of transmitted signal)
sending a first control signal to a motor to control flight of the flying toy when the signal strength is above a threshold; ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is greater than a pre-determined value, it means that the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and power to motor 52 is increased.”) and
 sending a second control signal to the motor when the signal strength is below the threshold. ([0030] – “If the strength of the reflected flight control signal received by the receiver 92 is less than a pre-determined value, it means that the flying toy figurine 1 is higher than the pre-determined distance above the surface or object and power to motor 52 is reduced.)

Kagawa teaches:
a bit rate error ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 20,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

Sullivan further teaches:
The media of claim 15, strength  ([0030] – “Control circuits on circuit board 80 then adjust the power transmitted to motor 52 to drive the rotor assembly 30 either faster or slower, depending on the strength of the reflected flight control signal, to thereby maintain the predetermined height of the flying toy figurine 1 above the surface or object.”)

Kagawa teaches:

wherein the control signal is based on the bit error rate ([0056] – “distance of the communication route, the electric field strength, the bit error rate, the packet error rate, the number of repeaters located on the communication route, and the delay time of the communication route. Based on the above, any other communication path will be selected”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kagawa’s known technique to Sullivan’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan teaches a base method of measuring signal strength as a characterization of the received signal for use in controlling the toy.  Sullivan further teaches that the received signal strength can be compared with a pre-determined signal strength corresponding to a pre-determined height of the toy in order to determine its height. (para. 30); (2) Kagawa a technique of characterizing a communication route by distance of the communication route, electric field strength, or the bit error rate (para. 56) ; (3) At least instant application specification paras. 62-66 and Figs. 5A-D and 6 teach a known relationship between bit error rate and distance travelled similar to Sullivan’s relationship between signal strength and distance travelled. One of ordinary skill in the art would have recognized that applying Kagawa’s bit error rate to Sullivan’s thresholding / height-determining method would have yielded predictable results and resulted in a more precise improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	A modification of the combination of Sullivan in view of Kagawa to express the bit error rate as a signal accuracy percentage would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to express the quality of the received signal compared to the transmitted signal; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case relevant expressions would be ratios or percentages comparing the received and transmitted signals; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 5, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kagawa (JP2017228917A) as applied to claims 1 or 15 above, and further in view of Merriam (“FLYING WITH PROPORTIONAL – INTEGRAL – DERIVATIVE CONTROL”)

Regarding claim 5,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan in view of Kagawa does not teach:
The method of claim 1, wherein the control signal is determined by a proportional-integral-derivative controller.

	Merriam teaches:
The method of claim 1, wherein the control signal is determined by a proportional-integral-derivative controller. ([pg. 1, last para] – “How do multicopters with smart controllers hold their position? They use a technique called Proportional – Integral – Derivative (PID) control. It’s a concept found in control systems of just about everything imaginable.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Merriam’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy; (2) Merriam teaches a specific technique for controlling and maintaining the height of a flying device; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by making more precise adjustments; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 19,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan in view of Kagawa does not teach:
The media of claim 15, wherein the control signal is determined by a proportional-integral-derivative controller.

Merriam teaches:
the control signal is determined by a proportional-integral-derivative controller. ([pg. 1, last para] – “How do multicopters with smart controllers hold their position? They use a technique called Proportional – Integral – Derivative (PID) control. It’s a concept found in control systems of just about everything imaginable.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Merriam’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy; (2) Merriam teaches a specific technique for controlling and maintaining the height of a flying device; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by making more precise adjustments; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 6, 11, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kagawa as applied to claims 1, 8, or 15 above, and further in view of Pohl (US 20190051007 A1)

Regarding claim 6,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:
The method of claim 1, wherein ([0032] – “electric current to the drive motor 52”)

Sullivan in view of Kagawa does not teach:
control signal is a pulse width modulation,

Pohl teaches:
control signal is a pulse width modulation, ([0026] – “The speeds of the motors 102a-102h are controlled by one or more motor controller(s) 108, sometimes referred to a motor driver(s). In the illustrated example, the motor controller(s) 108 are implemented by a processor 110 of the UAV 100. The motor controller(s) 108 apply power (e.g., via a pulse width modulation (PWM) signal) to control the speeds of the motors 102a-102h and, thus to generate more or less thrust”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pohl’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy; (2) Pohl teaches a specific technique of using pulse width modulation signals as the control signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with reduced power consumption; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 11,
Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan further teaches:
The control system of claim 8, wherein ([0032] – “electric current to the drive motor 52”)

Sullivan in view of Kagawa does not teach:
control signal is a pulse width modulation,

Pohl teaches:
control signal is a pulse width modulation, ([0026] – “The speeds of the motors 102a-102h are controlled by one or more motor controller(s) 108, sometimes referred to a motor driver(s). In the illustrated example, the motor controller(s) 108 are implemented by a processor 110 of the UAV 100. The motor controller(s) 108 apply power (e.g., via a pulse width modulation (PWM) signal) to control the speeds of the motors 102a-102h and, thus to generate more or less thrust”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pohl’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy; (2) Pohl teaches a specific technique of using pulse width modulation signals as the control signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with reduced power consumption; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	


Regarding claim 18,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.
	Sullivan further teaches:
The media of claim 15, wherein ([0032] – “electric current to the drive motor 52”) wherein the motor rotates a propeller for providing a propulsive force ([0019] – “rotor assembly 30, which provides aerodynamic lift to the flying toy figurine 1. Rotor assembly 30 includes two or more main propeller blades 32”)  based on the control signal to control the distance between the flying toy and the surface, ([0030] – “to control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… [if] flying toy figurine 1 is higher than the pre-determined distance above the surface or object and [then] power to motor 52 is reduced… [if] the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and [then] power to motor 52 is increased” [0023] – “drive motor 52, for providing motive force to the rotor assembly 30.”) and wherein the distance is a height of the flying toy. ([0030] – “height of the flying toy figurine 1 at a pre-determined distance above a surface or object)

Pohl teaches:
control signal is a pulse width modulation, ([0026] – “The speeds of the motors 102a-102h are controlled by one or more motor controller(s) 108, sometimes referred to a motor driver(s). In the illustrated example, the motor controller(s) 108 are implemented by a processor 110 of the UAV 100. The motor controller(s) 108 apply power (e.g., via a pulse width modulation (PWM) signal) to control the speeds of the motors 102a-102h and, thus to generate more or less thrust”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pohl’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy; (2) Pohl teaches a specific technique of using pulse width modulation signals as the control signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with reduced power consumption; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 7, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kagawa as applied to claims 1 or 15 above, and further in view of Subasingha (US 20190293769 A1)

Regarding claim 7,
	Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan in view of Kagawa does not teach:
The method of claim 1, further comprising the step of performing a moving average of a plurality of samples of the received signal to reduce signal noise effects.

	Subasingha teaches:
The method of claim 1, further comprising the step of performing a moving average of a plurality of samples of the received signal to reduce signal noise effects. ([0089] – “determine the dynamic noise floor 718 based, at least in part, on calculating a moving average of the received signal 712”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Subasingha’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy based on received signals; (2) Subasingha teaches a specific technique of reducing noise effects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved SNR; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
Sullivan in view of Kagawa teaches the invention as claimed and discussed above.

	Sullivan in view of Kagawa does not teach:
The media of claim 15, wherein the computer-executable instructions are further executable to perform the step of determining a moving average over a plurality of sample times of the received signal.

	Subasingha teaches:
The media of claim 15, wherein the computer-executable instructions are further executable to perform the step of determining a moving average over a plurality of sample times of the received signal. ([0089] – “determine the dynamic noise floor 718 based, at least in part, on calculating a moving average of the received signal 712”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Subasingha’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy based on received signals; (2) Subasingha teaches a specific technique of reducing noise effects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved SNR; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and in view of Kagawa and further in view of Pohl as applied to claim 11 above, and further in view of Subasingha. 

Regarding claim 12,
Sullivan in view of Kagawa and further in view of Pohl teaches the invention as claimed and discussed above.

	Sullivan in view of Kagawa and further in view of Pohl does not teach:
The control system of claim 11, wherein the computer-executable instructions are further executed to perform the step of calculating a moving average of a plurality of samples of the received signal to reduce noise effects.

Subasingha teaches:
The control system of claim 11, wherein the computer-executable instructions are further executed to perform the step of calculating a moving average of a plurality of samples of the received signal to reduce noise effects. ([0089] – “determine the dynamic noise floor 718 based, at least in part, on calculating a moving average of the received signal 712”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Subasingha’s known technique to Sullivan in view of Kagawa and further in view of Pohl’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa and further in view of Pohl teaches controlling and maintaining the height of a flying toy based on received signals; (2) Subasingha teaches a specific technique of reducing noise effects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved SNR; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha teaches the invention as claimed and discussed above.

Sullivan further teaches:
The control system of claim 12, further comprising a propeller for providing a propulsive force ([0019] – “rotor assembly 30, which provides aerodynamic lift to the flying toy figurine 1. Rotor assembly 30 includes two or more main propeller blades 32”) based on the control signal to control the distance between the flying toy and the surface, ([0030] – “to control and maintain the height of the flying toy figurine 1 at a pre-determined distance above a surface or object… [if] flying toy figurine 1 is higher than the pre-determined distance above the surface or object and [then] power to motor 52 is reduced… [if] the flying toy figurine 1 is lower than the pre-determined distance above the surface or object and [then] power to motor 52 is increased” [0023] – “drive motor 52, for providing motive force to the rotor assembly 30.”)
wherein the distance is a height of the flying toy, and ([0030] – “height of the flying toy figurine 1 at a pre-determined distance above a surface or object)
wherein ([0032] – “electric current to the drive motor 52”)

Pohl further teaches:
control signal is a pulse width modulation, ([0026] – “The speeds of the motors 102a-102h are controlled by one or more motor controller(s) 108, sometimes referred to a motor driver(s). In the illustrated example, the motor controller(s) 108 are implemented by a processor 110 of the UAV 100. The motor controller(s) 108 apply power (e.g., via a pulse width modulation (PWM) signal) to control the speeds of the motors 102a-102h and, thus to generate more or less thrust”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pohl’s known technique to Sullivan in view of Kagawa and further in view of Subasingha’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa and further in view of Subasingha teaches controlling and maintaining the height of a flying toy; (2) Pohl teaches a specific technique of using pulse width modulation signals as the control signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with reduced power consumption; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha as applied to claim 13 above, and further in view of Merriam.

Regarding claim 14,
Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha teaches the invention as claimed and discussed above.

Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha does not teach:
The method of claim 13, wherein the control signal is determined by a proportional-integral-derivative controller.

Merriam teaches:
The method of claim 13, wherein the control signal is determined by a proportional-integral-derivative controller. ([pg. 1, last para] – “How do multicopters with smart controllers hold their position? They use a technique called Proportional – Integral – Derivative (PID) control. It’s a concept found in control systems of just about everything imaginable.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Merriam’s known technique to Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa and further in view of Pohl and further in view of Subasingha teaches controlling and maintaining the height of a flying toy; (2) Merriam teaches a specific technique for controlling and maintaining the height of a flying device; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by making more precise adjustments; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and in view of Kagawa and further in view of Subasingha as applied to claim 16 above, and further in view of Merriam.

Regarding claim 17,
Sullivan in view of Kagawa and further in view of Subasingha teaches the invention as claimed and discussed above.

Sullivan further teaches:
The media of claim 16, wherein the control signal received signal ([0030] – “Control circuits on circuit board 80 then adjust the power transmitted to motor 52 to drive the rotor assembly 30 either faster or slower, depending on the strength of the reflected flight control signal, to thereby maintain the predetermined height of the flying toy figurine 1 above the surface or object.”)

Subasingha teaches:
Performing a moving average of samples of the received signal ([0089] – “determine the dynamic noise floor 718 based, at least in part, on calculating a moving average of the received signal 712”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Subasingha’s known technique to Sullivan in view of Kagawa’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sullivan in view of Kagawa teaches controlling and maintaining the height of a flying toy based on received signals; (2) Subasingha teaches a specific technique of reducing noise effects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved SNR; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Merriam teaches:
The media of claim 16, wherein the control signal is determined by a proportional-integral-derivative controller ([pg. 1, last para] – “How do multicopters with smart controllers hold their position? They use a technique called Proportional – Integral – Derivative (PID) control. It’s a concept found in control systems of just about everything imaginable.”)
([pg. 1, last para] – “How do multicopters with smart controllers hold their position? They use a technique called Proportional – Integral – Derivative (PID) control. It’s a concept found in control systems of just about everything imaginable.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Merriam’s known technique to Sullivan in view of Kagawa and further in view of Subasingha’s known method ready for improvement to yield predictable results. Such a finding is proper because (1 Merriam’s known technique to Sullivan in view of Kagawa and further in view of Subasingha teaches controlling and maintaining the height of a flying toy; (2) Merriam teaches a specific technique for controlling and maintaining the height of a flying device; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by making more precise adjustments; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648             

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648